Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Santagata, J.), imposed February 8, 1985, upon his conviction of criminal possession of a weapon in the fourth degree, upon his plea of guilty, the sentence being a definite term of six months in the county jail and a $40 misdemeanor surcharge.
Sentence modified, as a matter of discretion in the interest of justice, by reducing the terms of imprisonment to a term of four months’ intermittent imprisonment to be served on weekends from 8:00 a.m. Saturday until 5:00 p.m. Sunday, and a term of probation of three years, with the term of imprisonment to run concurrently with the term of probation. As so modified, sentence affirmed, and matter remitted to the County Court, Nassau County, to specify the first and last dates upon which defendant is to be incarcerated under such sentence in accordance with Penal Law § 85.00 (4) (a) (iv), and for further proceedings pursuant to CPL 460.50 (5).
The sentence, as modified herein, is more appropriate under the circumstances of this case and does not negate the purpose of the gun legislation, which is to deter the illegal possession of guns (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.